Madison Equities, LLC v Serbian Orthodox Cathedral of St. Sava (2016 NY Slip Op 07144)





Madison Equities, LLC v Serbian Orthodox Cathedral of St. Sava


2016 NY Slip Op 07144


Decided on November 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2016

Mazzarelli, J.P., Saxe, Moskowitz, Kahn, Gesmer, JJ.


2116 162041/14

[*1]Madison Equities, LLC, Plaintiff-Appellant,
vSerbian Orthodox Cathedral of St. Sava, Defendant-Respondent.


Davidoff Hutcher & Citron LLP, New York (Gary I. Lerner of counsel), for appellant.
Emmet, Marvin & Martin LLP, New York (Paul T. Weinstein of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about December 17, 2015, which granted defendant's motion to dismiss the amended complaint pursuant to CPLR 3211(a)(1), unanimously affirmed, without costs.
"[W]here a written agreement . . . unambiguously contradicts the allegations supporting a litigant's cause of action for breach of contract, the contract itself constitutes documentary evidence warranting the dismissal of the complaint pursuant to CPLR 3211(a)(1)" (150 Broadway N.Y. Assoc., L.P. v Bodner, 14 AD3d 1, 5 [1st Dept 2004]). Here, plaintiff contends that, in paragraph 8 of the parties' letter of intent, defendant represented and warranted that it had no agreement with Tenantwise, Inc. concerning the calculation of the latter's fees. However, paragraph 8 simply does not say what plaintiff claims it says, and thus, the court properly granted defendant's motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 1, 2016
CLERK